Citation Nr: 0818339	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to June 27, 2006.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946 and from October 1950 to November 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New 
York.  

In November 2006 the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Buffalo, New York RO.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  Prior to June 27, 2006 the veteran did not exhibit such 
symptoms as  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran does not exhibit such symptoms as suicidal or 
homicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to June 27, 2006 for PTSD were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court of Appeals 
for Veterans Claims (Court) has determined that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversational normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis 

By rating action in February 2004 the veteran was granted 
service connection and a 30 percent rating for PTSD, 
effective June 27, 2002.  The veteran submitted his claim for 
an increased rating in December 2004.  The veteran's claim 
for an increased rating was denied in a rating decision of 
March 2005.  In April 2007, the veteran was granted an 
increased rating of 50 percent, effective from June 27, 2006, 
but he has maintained his appeal.

The Board has reviewed all the medical records related to 
this claim including: February 2005 and December 2006 VA 
examination reports and VA outpatient and progress notes from 
October 2004 to March 2007.

An October 2004 VA outpatient progress note indicates veteran 
was well-groomed, casual, cooperative and calm.  His mood and 
speech were found to be normal, with appropriate affect and 
intact thought processes.  His sleep remained problematic.  
This progress note found the veteran to have a General 
Assessment of Functioning (GAF) score of 64.

The February 2005 VA examiner noted that veteran had symptoms 
of hypervigilance, bouts of depression, mood swings, stress 
and anger, and occasional nightmares of his combat.  He was 
found to have chronic sleep impairment.  The veteran was not 
found to be suicidal, homicidal or psychotic.  The veteran 
was also found to be oriented as to time, place and person.  
The February 2005 VA examination report noted the veteran to 
have a GAF score of 55, with the highest score in the past 
year of 65.  

An April 2005 VA outpatient progress note indicates that the 
veteran was angry and frustrated with frequent nightmares and 
night sweats of combat experiences.  The veteran complained 
of sleep impairment and feeling on edge.  The veteran was 
also found to be oriented times four and casually groomed in 
appropriate garb.  The veteran's affect was noted to be 
labile, at time blunted and at times angry and hostile.  
Memory and concentration were grossly intact and the veteran 
denied active thoughts of homicide and suicide.  This 
progress note found the veteran to have a GAF score of 50.

An April 2006 VA outpatient progress note indicates that the 
veteran had bouts of depression and continued poor sleep.  
The veteran continued to experience episodes of tearfulness 
and intense sensitivity to various triggers.  The veteran was 
found to be well-groomed and casual with a cooperative 
attitude.  His affect was found to be appropriate with normal 
mood and speech.   

A September 2006 VA progress note indicated that the veteran 
was moderately groomed with a full and reactive affect.  His 
mood was hostile, but the veteran denied suicidal or 
homicidal ideation.  The veteran was alert and oriented times 
three.  The veteran was noted to be working on coping skills 
and was improving, and was noted not to be a threat to 
himself or others.  This progress note found the veteran to 
have a GAF score of 51.

At his November 2006 hearing, the veteran asserted that he 
was a loner that hates to be with people and that he has a 
hard time emotionally.  The veteran also testified that he 
was on medication for his PTSD and that his memory was not a 
problem.  In addition, the veteran asserted that he had 
learned to stop his panic attacks.  The veteran also 
testified that he had been suicidal a couple of times and 
then testified regarding an incident with an enemy soldier 
where a gold tooth was taken out of his mouth.  

The December 2006 VA examiner found that the veteran had a 
depressed affect and his mood was low.  The veteran displayed 
symptoms of hypervigilance, mood swings, anxiety, flashbacks 
and nightmares of his combat.  His was found to have chronic 
sleep impairment.  His capacity for impulse control was found 
to be impaired and the veteran indicated that at the times he 
is depressed, he has contemplated suicidal ideation, but 
denied any plan.  He was also noted to be oriented as to 
time, place and person, with no memory deficit with an 
ability to abstract and generalize.  Judgment was deemed 
fair.  He had no signs of delusional ideas of thought 
disorder.  The December 2006 VA examination noted the veteran 
to have a GAF score of 45, with the highest score in the past 
year of 55.

A March 2007 VA progress note found the veteran had a sense 
of humor and awareness of his situation, but frustration over 
the length of his appeal process.  His affect was sad and his 
mood was depressed, but his thought process was intact with 
no delusions or suicidal ideation.  He was oriented as to 
time, place, person and situation and was well groomed.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  


Veteran's PTSD rating between December 3, 2004 and June 27, 
2006

Although the veteran was given a GAF score of 55 in February 
2005 and a GAF of 50 in April 2005, the veteran's symptoms 
recorded prior to June 27, 2006 more closely met the criteria 
for a 30 percent rating.  These symptoms included 
hypervigilance, bouts of depression, mood swings, stress and 
anger, and occasional nightmares of his combat.  He was found 
to have chronic sleep impairment.  The veteran was not found 
to be suicidal, homicidal or psychotic.  The veteran was also 
found to be oriented as to time, place and person and was 
well groomed.  Therefore, the Board finds that the veteran's 
PTSD symptoms more nearly met the criteria for a 30 percent 
rating than a 50 percent rating prior to June 27, 2006.

The Board finds that during the time period under 
consideration, the veteran's PTSD met the criteria for a 30 
percent rating and no higher.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In light of the above, a higher rating is 
not warranted prior to June 27, 2006.  

Veteran's PTSD rating since June 27, 2006

Although the veteran was given a GAF score of 45 in December 
2006, the veteran's symptoms recorded more closely meet the 
criteria for a 50 percent rating, than a 70 percent rating.  
These symptoms included stress and anger, hypervigilance, 
intrusive memories and nightmares and flashbacks of his 
combat.  He was also noted to be oriented as to time, place 
and person, with no memory deficit with an ability to 
abstract and generalize.  Judgment was deemed fair.  He had 
no signs of delusional ideas of thought disorder.  
Furthermore, the symptoms in the VA outpatient notes from 
January to March 2007 are in accord with the criteria for a 
50 percent rating.  These symptoms included nightmares and 
depression and indicate problems with sleep, as well as being 
anxious and agitated.  The veteran's thoughts were well-
organized and coherent.  A VA outpatient note from March 2007 
found the veteran had a sense of humor and awareness of his 
situation, but frustration over the length of his appeal 
process.  Therefore, the Board finds that the veteran's PTSD 
symptoms more nearly meet the criteria for a 50 percent 
rating than a 70 percent rating.  

The veteran does not meet the criteria for a 70 percent 
rating for PTSD.  The evidence of record does not show 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; or spatial 
disorientation.  While there is indication of depression, the 
record does not indicate that the veteran experiences near-
continuous panic or depression that affects the ability to 
function independently or appropriately.  In addition, while 
the veteran displays irritability, periods of violence have 
not been shown.  There has not been any indication that the 
veteran neglects his personal appearance or hygiene.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 70 percent evaluation than 
those for a 50 percent evaluation.  

The greater weight of the evidence indicates that the 
veteran's PTSD does not result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Therefore, the preponderance of the evidence 
is against an increased rating.

The Board finds that during the time period under 
consideration, the veteran's PTSD has met the criteria for a 
50 percent rating and no higher.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher rating 
is not warranted.  





Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a December 2004 letter, issued prior to the March 2005 
denial on appeal, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
informed the veteran of the type of evidence necessary to 
establish disability ratings and effective dates in 
compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decisions, statement of the case and supplemental statement 
of the case.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA medical 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 30 percent for PTSD prior to June 27, 
2006 is denied.

An increased rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


